DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 6/30/2022 (“June Resp.”). In the June Resp., claims 1-14, 16-18, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10,897,399 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the claim amendments submitted in the June Resp. (see also the Allowable Subject Matter section below), and the approved terminal disclaimer filed 6/30/2022.

Allowable Subject Matter
Claims 1-14, 16-18, and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations in at least independent claims 1, 7, 13, and 17. Claim 1 is directed to a “method performed by a user equipment (UE) in a wireless communication system”. Claim 7 is directed to a “user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one controller configured to” perform functions virtually identical to the steps performed in the method of claim 1. Claim 13 is directed to a “method performed by a base station in a wireless communication system”. Claim 17 is directed to a “base station in a wireless communication system, the base station comprising: a transceiver; and at least one controller configured to” perform functions virtually identical to the steps performed in the method of claim 13. While claims 1 and 7 are directed to the functions of a UE and claims 13 and 17 are directed to the functions of a base station, the allowable features are similar in each claim, e.g., the base station must generate the RRC message and the UE receives the RRC message, which ultimately results in stopping the BWP timer. As a result, the reasons for allowance remain the same as presented in the non-final Office Action mailed 3/31/2022 starting on page 8. See also June Resp. at 9, § I.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samsung, “Timer-based BWP switching,” 3GPP TSG-RAN WG2 NR #99bis Meeting, R2-1711199, Prague, Czech, 9-13 October 2017, 3 pages, describes timer-based BWP switching, but is distinguishable from the reasons for allowance noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413